Citation Nr: 0609523	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  97-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic schizophrenia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's niece



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 28, 1959 
to December 28, 1959; from June 19, 1960, to July 3, 1960; 
and from June 4, 1961 to June 18, 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia.  In April 2003, the Board remanded the 
veteran's application to the RO so that the veteran could be 
afforded for a hearing before a Veterans Law Judge.  

In September 2004, the veteran was afforded a video hearing 
before the undersigned Acting Veterans Law Judge.  In January 
2005, the Board remanded the veteran's claim to the RO for 
additional action.  

For the reasons and bases addressed below, the veteran's 
application to reopen his claim of entitlement to service 
connection for chronic schizophrenia is DENIED.  


FINDINGS OF FACT

1.  In August 1986, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for chronic 
schizophrenia.  The veteran was informed in writing of the 
adverse determination and his appellate rights in August 
1986.  He did not submit a notice of disagreement with the 
decision.  

2.  The documentation submitted since the August 1986 rating 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  


CONCLUSION OF LAW

The August 1986 RO decision which determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic schizophrenia is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for chronic schizophrenia has not been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).  


I.  Prior Board and RO Decisions

In May 1968, the Board denied service connection for a 
chronic psychiatric disorder to include a schizophrenic 
reaction as the claimed disability was not shown to have been 
incurred in or aggravated by his periods of active duty for 
training.  The veteran and his accredited representative were 
provided with copies of the Board's decision.  

The evidence considered by the Board in formulating its 
decision may be briefly summarized.  The veteran's service 
medical records make no reference to schizophrenia or any 
other chronic acquired psychiatric disability.  An August 
1961 written statement from Hervey M. Clerkley, M.D., notes 
that the veteran was believed to have severe schizophrenia.  
An August 1967 written statement from Harry Hutchins, M.D., 
indicates that the veteran was initially treated for 
psychiatric complaints in July 1961.  At that time, he 
reported that he initially experienced psychiatric complaints 
while performing his military duties.  A September 1967 
treatment record from Milledgeville State Hospital reports 
that the veteran had been diagnosed with a schizophrenic 
reaction in October 1961.  A September 1967 Department of 
Veterans Affairs (VA) hospital summary states that the 
veteran was diagnosed with a chronic schizoaffective-type 
schizophrenic reaction.  Written statements from the veteran 
advanced that he initially manifested his chronic 
schizophrenia as the result of his military duties.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for chronic schizophrenia.  
In November 1982, the Board determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement for a chronic psychiatric disorder to include 
schizophrenia and denied service connection for that 
disability.  The veteran and his accredited representative 
were provided with copies of the Board's decision.  

The evidence considered by the Board in reaching its decision 
consists of photocopies of the evidence considered by the 
Board in its May 1968 decision; VA examination and treatment 
records; private clinical documentation; the transcript of a 
June 1982 hearing before a VA hearing panel; and written 
statements from the veteran and his family and friends.  The 
report of an October 1976 VA examination for compensation 
purposes states that the veteran reported that he initially 
manifested a chronic psychiatric disorder during active 
service and was subsequent transferred from active duty to a 
VA hospital.  The veteran was diagnosed with a schizophrenic 
reaction.  At the hearing, the veteran and his accredited 
representative stated that the veteran's chronic 
schizophrenia was initially manifested during his basic 
training.  

In February 1985, the veteran again sought to reopen his 
claim of entitlement for chronic schizophrenia.  No evidence 
was received to support the veteran's application.  In May 
1985, the RO determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for chronic schizophrenia.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in May 1985.  The veteran did not 
submit a notice of disagreement with the adverse decision.  

In July 1986, the veteran again sought to reopen his claim of 
entitlement to service connection for chronic schizophrenia.  
In August 1986, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for chronic 
schizophrenia.  The veteran was informed in writing of the 
adverse decision and his appellate rights in July 1986.  He 
did not submit a notice of disagreement with the adverse 
decision.  

The evidence considered by the RO in reaching its July 1986 
determination consists photocopies of the veteran's service 
personnel records and private clinical documentation 
considered by the Board in both its May 1968 and November 
1982 decisions and private clinical documentation reflecting 
ongoing treatment of the veteran's schizophrenia.  

In November 1988, the veteran again sought to reopen his 
claim of entitlement to service connection for chronic 
schizophrenia.  In November 1988, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
chronic schizophrenia.  The veteran was not subsequently 
informed of either the adverse decision or his appellate 
rights.  Therefore, the decision is not final and the 
veteran's November 1988 application remains pending.  



II.  New and Material Evidence 

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the veteran's application to 
reopen his claim of entitlement to service connection for a 
chronic schizophrenia was received in November 1988, the 
prior version of 38 C.F.R. § 3.156 is for application.  Title 
38 of the Code of Federal Regulations (2001) states, in 
pertinent part, that: 

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the August 1986 rating 
decision which determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for chronic schizophrenia 
consists of photocopies of the veteran's service medical and 
personnel records, photocopies of written statements from the 
veteran's family and friends, VA clinical documentation, 
private clinical documentation; Social Security 
Administration (SSA) documentation, the transcript of the 
September 2004 video hearing before the undersigned Acting 
Veterans Law Judge, and written statements from the veteran.  
The photocopies of the veteran's service medical and 
personnel records and the written statements from the 
veteran's family and friends were previously considered by 
the Board in its November 1982 decision.  The VA clinical 
documentation reflects ongoing treatment of the veteran's 
chronic schizophrenia.  The private clinical documentation 
consists of both photocopies of treatment records previously 
considered by the Board and the RO and additional records 
reflecting ongoing treatment of the veteran's chronic 
schizophrenia.  At the September 2004 video hearing before 
the undersigned Veterans Law Judge, the veteran testified 
that his chronic schizophrenia had been initially diagnosed 
and treated in 1961 following his last period of active duty 
for training.  In his hearing testimony and multiple written 
statements, the veteran reiterated that he believed that his 
chronic schizophrenia was precipitated by his periods of 
military service.  

In reviewing the additional documentation submitted into the 
record since the August 1986 RO decision, the Board observes 
that it is essentially cumulative in nature.  It reflects no 
more than the onset of the veteran's chronic schizophrenia in 
1961 following his release from active duty for training and 
his assertion that it was manifested in or precipitated by 
his periods of military duty.  The additional clinical 
documentation does not address the etiology and/or onset of 
the veteran's chronic schizophrenia.  In his testimony on 
appeal and numerous written statements, the veteran 
reiterates that his schizophrenia originated during active 
service.  This is the same contention which the veteran 
previously advanced.  A lay witness is generally not capable 
of offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In light of the foregoing, the 
Board finds that the additional documentation is new but is 
also cumulative and not of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
chronic schizophrenia.  Therefore, the veteran's claim of 
entitlement to service connection for chronic schizophrenia 
has not been reopened.   


III.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, 


that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  The veteran was provided with VCAA 
notice in July 2002 and September 2004 which informed him of 
the evidence needed to support his appeal; what evidence had 
been received; what actions he needed to undertake; and how 
the VA would assist him in developing his application to 
reopen his claim for service connection.  The July 2002 
notice specifically informed the veteran to send information 
describing additional evidence or the evidence itself to the 
RO.  The veteran has been afforded a video hearing before the 
undersigned Acting Veterans Law Judge.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the veteran's application.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was provided only with notice of what 
type of evidence was needed to support his application to 
reopen his claim of entitlement to service connection for 
chronic schizophrenia.  However, he was not informed of the 
type of evidence necessary to establish an initial evaluation 
and/or an effective date for an award of service connection.  
Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic schizophrenia and the notice deficiencies are thus 
rendered moot.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has 


been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic schizophrenia is DENIED.  



___________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


